The prosecution in this case originated in the city court of Huntsville, and was for the violation of a certain ordinance of said city. From a judgment of conviction in said city court, the defendant appealed to the circuit court, where the case was tried de novo and resulted in his being again convicted. From the judgment of conviction in the circuit court, this appeal was taken. However, no question is presented for our consideration as *Page 375 
no assignment of error is made as the law requires.
Prosecutions under city ordinances are quasi criminal and on appeal to the courts of last resort are subject to rules governing civil appeals. Section 3258 of the Code 1923, which requires the appellate courts to consider all questions apparent on the record, or reserved by bill of exceptions, applies only to criminal cases, and has no application to an appeal of this character. We must therefore affirm the judgment of the circuit court, from which this appeal was taken, for want of assignment of errors.
Affirmed.